Case: 21-30377       Document: 00516341188           Page: 1      Date Filed: 06/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                               June 2, 2022
                                    No. 21-30377
                                  Summary Calendar                           Lyle W. Cayce
                                                                                  Clerk


   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Antonio Zarate,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                                No. 6:18-CR-112-6


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Antonio Zarate has moved to
   withdraw and has filed a brief per Anders v. California, 386 U.S. 738 (1967),
   and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Zarate has not filed
   a response.


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30377      Document: 00516341188          Page: 2   Date Filed: 06/02/2022




                                    No. 21-30377


          We have reviewed counsel’s brief and the relevant portions of the rec-
   ord. We concur with counsel’s assessment that the appeal presents no non-
   frivolous issue for appellate review.
          Accordingly, the motion to withdraw is GRANTED, counsel is
   excused from further responsibilities herein, and the appeal is
   DISMISSED. See 5th Cir. R. 42.2.




                                           2